IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

IOANNIS PAPADOPOULOS,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2589

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION AND
TRIANGLE HOUSE LLC, DBA
MOODHOOPS,

      Appellees.

_____________________________/

Opinion filed July 9, 2014.

An appeal from an order of the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Ioannis Papadopoulos, pro se, Appellant.

Norman A. Blessing, General Counsel, Tallahassee (no appearance), for Appellee.




PER CURIAM.

      DISMISSED. See Raysor v. Raysor, 706 So. 2d 400, 401 (Fla. 1st DCA

1998).

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.